JUDGMENT
This cause coming on to be heard before their Honors A. M. Noble and Molioo on the 30th day of January, 1919, and being heard:—
It is ordered, considered and adjudged by the Court that the land “PU’AVAI” is, and the same is hereby declared to be the property of the Ilaoa family and that the holder of the “matai” name Ilaoa, shall have and exercise authority over the same and shall hold and use the same for the benefit of the members of the Ilaoa family.
It is further ordered, considered and adjudged that the costs of this action, to-wit; $20.00 be taxed against Maloata, the defendant in this action.